DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered.
Claims 1, 3-7, 9-11, 18-21, and 40 remain pending, of which claims 18-21 were previously withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHODES (Pub 1993) in view of RICHARDSON (US 2004/0091393).

    PNG
    media_image1.png
    263
    350
    media_image1.png
    Greyscale
With respect to claim 7, 10, RHODES discloses a novel hinge system and incubation chamber comprising glass coverslips (transparent to visible light) with a top and bottom surfaces, affixed with a strip of adhesive-coated aluminum foil, each foil strip was carefully positioned to form a hinge at one end of the microscope slide (see Figure 1B below), the foil was firmly affixed to the underside (slide bottom surface), end (at least one slide edge), and to the first 3-5 mm of the microscope slide (hinge attached to said slide), the coverslip was then placed over the tissue section of the slide (slide top surface) and the free end of the foil strip was firmly pressed onto the emulsion-free region of the coverslip (hinge attached to said cover slip); after staining coverslip was permanently affixed with Permount (adhesive capable of bonding said top surface of slide to cover slip) (Figure 2E) (Paragraph 1-2, Page 1421), but does not explicitly disclose the adhesive is on the bottom surface of the cover slip. 
However, RICHARDSON discloses a microscope slide system for microscopy comprising a slide base, a cover slip, and an adhesive layer on a surface of at least one of the slide base and cover slip (cover slip further comprises an adhesive applied on said bottom surface) such that when the slide cover slip and adhesive layer are engaged with the slide base (capable of bonding said top surface of the slide to the cover slip) a sealed sample area is defined (0011, 0036, 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the adhesive applied on the cover slip as taught by RICHARDSON because it seals the sample within a sample space (0065) and reduces the risk of hazardous materials escaping from the sample space and reaching the working environment (0105). 
With respect to claim 9, RHODES discloses the coverslip has an uncoated portion to which the foil is attached (Fig 2 A) which can also be used as a labelling region for the slide assembly. 
With respect to claim 11, RHODES discloses the slide is used in laboratory histology (Abstract) but does not explicitly disclose it is sterile. However, RICHARDSON discloses a microscope slide system comprising a slide base with an affixed cover slip in which all the components are maintained in a sterile condition while handling (0003-4, 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of RHODES to include the slide being sterile as taught by RICHARDSON because it prevents contamination of the sample contained and specifically contaminating particles that can obscure critical areas of the image of the sample material or be mistaken as being an actual part of the sample material (Richardson, 0004).
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 11/1/22, with respect to the rejection(s) of claim(s) 1, 3-6, 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to claim(s) 7, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the reference RHODES reference is relied upon to teach the claimed hinge attached to said slide and said cover slip as detailed in the above rejection. 

Allowable Subject Matter
Claims 1, 3-6, 40 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: The previously and current cited prior art does not teach or fairly suggest a slide comprising: at least one projection attached to at least one edge; and a cover slip comprising at least one aperture extending from the top surface to the bottom surface of the cover slip, wherein each aperture of the at least one aperture is configured to receive a respective projection of said at least one projection; wherein a first projection of the at least one projection extends through a first aperture of the at least one aperture of the coverslip; wherein said cover slip comprises an adhesive on said bottom surface capable of bonding said top surface of said slide to said cover slip as has been set forth in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that disclose assemblies of slides and cover slips using various frames with projections and apertures, but do not disclose the above recited allowable features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799